729 N.W.2d 226 (2007)
Theron E. HUGHES, Plaintiff-Appellee,
v.
Arthur TIMKO, Defendant-Appellant.
Docket No. 130896. COA No. 255229.
Supreme Court of Michigan.
April 11, 2007.
On order of the Court, the motion for leave to file a brief amicus curiae is GRANTED. The application for leave to appeal the February 28, 2006 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we VACATE the *227 February 28, 2006 judgment of the Court of Appeals and we REMAND this case to the Court of Appeals for reconsideration in light of Garcetti v. Ceballos, 547 U.S. ___, 126 S.Ct. 1951, 164 L.Ed.2d 689 (2006).
We do not retain jurisdiction.